DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Response to Amendment
The previously raised claim rejections has been withdrawn in light of the amendment submitted by the applicant on 10/06/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the term “a carpeting structure at least partially overlying the support base and including a plurality of loop posts and /or hook posts” in line 4 and the term “ and the carpeting further includes a plurality of loop posts and/or hook posts” in line 8 renders the claim indefinite. It is unclear if the plurality of loop post and/or hook posts on the carpeting structure in line 4 are the same plurality of loop post and/or hook posts on the carpeting structure stated in line 8, or if those plurality of loop post and/or hook posts are different from each other. For examination purposes, the claim is interpreted as requiring “a carpeting structure at least partially overlying the support base, and including a plurality of loop posts and /or hook posts, which stick out of the supporting base for penetrating hair when the supporting base moves over hair, further comprising a plurality of bristles or teeth sticking out of the supporting base”.  Applicant is recommended to clarify to overcome this issue.
Regarding claim 11, line 4-5, the term “and including a plurality of loop posts and/or, which stick out of the supporting base” renders the claim indefinite. The term “and including” makes the claim unclear because it appears the applicant is further limiting the carpeting structure (line 3), but instead is further limiting the supporting base (line 5). For examination purposes, the claim will be interpreted by “and including a plurality of loop posts and/or hook posts, which stick out of the carpeting structure for penetrating hair when the supporting base moves over hair”. Appropriate correction is required to overcome this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 4486915 A) in view of Simons (US 5286949 A).
Regarding claim 9, Stewart discloses a hair-smoothing tool (Abstract), comprising: a supporting base to be held by a user to move over hair (See annotated Fig. 3 below); and a carpeting structure at least partially overlying the supporting base (See annotated Fig. 3 below), and including a plurality of flocks (34) which stick out of the supporting base (Fig. 3) for penetrating hair when the supporting base moves over hair (Fig. 3 and 4 and Cl 3 line 45-47, the examiner notes that these flocks act to grasp the hair to retain it), further comprising a plurality of bristles (Fig. 3 &3, 30’) sticking out of the supporting base (See annotated Fig. 3 below). 
Steward discloses the claimed invention, but does not explicitly disclose a plurality of hook posts which stick out of the supporting base for penetrating hair when the supporting base moves over hair. 

It is well known that flocks and hooks are an equivalent structure known in the art to be useful for the same the purpose to retain hair of the user. Therefore, because flocks and hooks were art-recognized equivalents before the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute flocks for hooks. 

    PNG
    media_image1.png
    370
    818
    media_image1.png
    Greyscale



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 4486915 A) in view of Simons (US 5286949 A) and Chudzik et al (US 20090188062 A1).
Regarding claim 11,  Stewart discloses a hair-smoothing tool (Abstract), comprising: a supporting base to be held by a user to move over hair (See annotated Fig. 3 above); and a carpeting structure at least partially overlying the supporting base (See annotated Fig. 3 above), 2and including a plurality of flocks (34)  (Fig. 3 and 4 and Cl 3 line 45-47, the examiner notes that these flocks act to grasp the hair to retain it) which stick out of the carpeting structure (Fig. 3) for penetrating hair when the supporting base moves over hair. 
Steward discloses the claimed invention, but does not explicitly disclose a plurality of hook posts which stick out of the carpeting structure for penetrating hair when the supporting base moves over hair, and does not explicitly disclose a cushion member disposed on the supporting base and secured thereon the carpeting structure, wherein the cushioning member itself has a buffering effect and at least a portion of the cushioning member is directly glued onto the supporting base.
Simons teaches an apparatus and method of heating and moistening a hair roller, with hair grasping means on the exterior surface such as flocking, hooks, bristles, or teeth (Cl. 8 line 58-64) sticking out of the carpeting structure (46) (Fig. 3) so such hair grasping means may comprise projecting teeth, 16a as shown as FIG. 4, preferably molded of the same material as the roller body 16, flocking, hook and pile material, bristles or other suitable means. Where such hair grasping means are teeth they also serve to help hold the heated roller away from the scalp to prevent burning or discomfort (Cl. 8 line 58-64).
It is well known that flocks and hooks are an equivalent structure known in the art to be useful for the same the purpose to retain hair of the user. Therefore, because flocks and hooks were  
The combination of Stewart and Simon disclose the claimed invention except a cushion member disposed on the supporting base and secured thereon the carpeting structure, wherein the cushioning member itself has a buffering effect and at least a portion of the cushioning member is directly glued onto the supporting base.
Chudzik teaches a hair brush with cushion member (24) glued to the supporting base (Fig. 5 and para. 0062), and the cushioning member (24) itself has a buffering effect (The examiner notes since the cushion member 24 has a thickness dimension which provides a buffering effect), so that the cushion pad 24 can also be constructed in pieces with mobile joints that allows movement, with the movement being enhanced or regulated by additional material such as gel-like substance, water, plasmic type of material that is behind the cushion pad 24, and granular substance such as sand, marble, or dust. These materials may require glue or adhesive to retain its position relative to the cushion pad 24 (Para. 0062), and to help straightening the user’s hair, increase the hair volume, help stimulate the user’s scalp, and distribute hair product throughout the hair.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of the hair brush of Stewart and Simon with the cushion glued to the base and its buffering effect as taught by Chudzik so that the cushion pad 24 can also be constructed in pieces with mobile joints that allows movement, with the movement being enhanced or regulated by additional material such as gel-like substance, water, plasmic type of material that is behind the cushion pad 24, and granular substance such as sand, marble, or 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 11 filed on 10-06-2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772